Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of Rockingham earthenware similar in all material respects to that the subject of Justin Tharaud & Sons, Inc., et al. v. United States (44 Cust. Ct. 216, C.D. 2177), the merchandise was held dutiable as follows: (a) The items entered, or withdrawn from warehouse, for consumption prior to January 1, 1948, at 12% percent ad valorem under paragraph 210, as modified by the trade agreement with the United Kingdom (T.D. 49753), and (b) as to the items entered, or withdrawn from warehouse, for consumption on and after January 1, 1946, at 20 cents per dozen articles, but not less than 7% percent nor more than 25 percent ad valorem, under said paragraph, as modified by the General Agreement on Tariffs and Trade (T.D. 51802).